


Exhibit 10.1(r)

 

Employment Contract

 

Anstellungsvertrag

 

 

 

between

 

Sauer-Danfoss GmbH & Co. OHG,

Krokamp 35, 24539 Neumünster, Germany

- hereinafter referred to as “Employer” -

 

and

 

Mr. Hans Cornett,

Gamle Kongevej 58

6200 Aabenraa

DK Danmark

 

zwischen

 

Sauer-Danfoss GmbH & Co. OHG,

Krokamp 35, 24539 Neumünster

- nachfolgend auch “Arbeitgeber” genannt

 

und

 

Herrn Hans Cornett,

Gamle Kongevej 58

6200 Aabenraa

DK Danmark

 

 

 

List of clauses

 

§ 1 Duties and Area of Work

§ 2 Term of Contract

§ 3 Working Hours

§ 4 Remuneration

§ 5 Company Car

§ 6 Absence from Work / Sick Pay

 

§ 7 Leave

§ 8 Confidentiality / Business Documents

§ 9 Work Results / Copyright

§ 10 Secondary Activities

§ 11 End of Contract / Termination

§ 12 Release from Duty to Work

§ 13 Severance Payment at the End of the Working
Relationship

§ 14 Prohibition on Competition during the Term of
the Contract

§ 15 Post-contractual Prohibition on Competition

§ 16 Prohibition on Solicitation

§ 17 Outlays and Expenses

§18 Exclusion Periods

§19Consent to Data Collection and Data Processing

 

§ 20 Recognition of Years of Service

§ 21 Choice of Law, Place of Jurisdiction

§ 22 Authoritative Language

§ 23 Final Provisions, Written Form Requirement,
Severability Clause

 

Paragraphenübersicht

 

§ 1 Tätigkeit und Aufgabenbereich

§ 2 Vertragsdauer

§ 3 Arbeitszeit

§ 4 Vergütung

§ 5 Dienstwagen

§ 6 Arbeitsverhinderung / Entgeltfortzahlung bei
Krankheit

§ 7 Urlaub

§ 8 Verschwiegenheitspflicht / Geschäftsunterlagen

§ 9 Arbeitsergebnisse / Urheberrechte

§ 10 Nebentätigkeiten

§ 11 Vertragsbeendigung / Kündigung

§ 12 Freistellung von der Arbeitspflicht

§ 13 Abfindung bei Beendigung des
Arbeitsverhältnisses

§ 14 Wettbewerbsverbot während der Vertragsdauer

 

§ 15 Nachvertragliches Wettbewerbsverbot

§ 16 Abwerbeverbot

§ 17 Auslagen und Spesen

§ 18 Ausschlussfristen

§ 19 Einverständniserklärung zur Datenerhebung
und -verarbeitung

§ 20 Anerkennung von Dienstzeiten

§ 21 Rechtswahl, Gerichtsstand

§ 22 Maßgebliche Sprache

§ 23 Schlussbestimmungen, Schriftformklausel,
Salvatorische Klausel

 

1

--------------------------------------------------------------------------------


 

Preliminary Remark:

 

Mr. Cornett has worked for the Sauer-Danfoss group since March 1, 1976. Most
recently his activity was based on the employment contract entered into as of
December 1, 2002 between Mr. Cornett and Sauer-Danfoss Inc. Mr. Cornett’s
current position is Executive Vice President and Chief Marketing Officer of
Sauer-Danfoss Inc. The parties have agreed that Hans Cornett shall be relocated
to Sauer-Danfoss GmbH & Co. OHG, an affiliate of Sauer-Danfoss Inc., with effect
from September 1, 2008. For this purpose the existing employment contract
between Hans Cornett and Sauer Danfoss Inc. shall be terminated by termination
agreement as of August 31, 2008 and the following employment contract shall be
entered into as of September 1, 2008 between Mr. Cornett and Sauer-Danfoss
GmbH & Co. OHG. Therefore, the Parties conclude the following:

 

Vorbemerkung:

 

Herr Cornett ist seit dem 1. März 1976 für die Sauer-Danfoss Guppe tätig.
Grundlage seiner Tätigkeit war zuletzt der zwischen Herrn Cornett und der
Sauer-Danfoss Inc. abgeschlossene Anstellungsvertrag vom 1. Dezember 2002. Herr
Cornett ist Executive Vice President und Chief Marketing Officer von
Sauer-Danfoss Inc. Die Parteien sind übereingekommen, dass Hans Cornett mit
Wirkung ab dem 1. September 2008 zur Sauer-Danfoss GmbH & Co. OHG, einer
Tochtergesellschaft der Sauer-Danfoss Inc., versetzt werden soll. Zu diesem
Zweck wird der bestehende Arbeitsvertrag zwischen Hans Cornett und der
Sauer-Danfoss Inc. mit Aufhebungsvertrag zum 31. August 2008 beendet und mit
Wirkung ab dem 1. September 2008 zwischen Herrn Cornett und der Sauer-Danfoss
GmbH & Co. OHG folgender Anstellungsvertrag geschlossen. Dies vorausgeschickt
vereinbaren die Parteien was folgt:

 

 

 

§ 1

Duties and Area of Work

 

(1)   Mr. Cornett shall commence his activities for the Employer on September 1,
2008. His work shall cover the global management of all Sales and Marketing
activities in the Sauer-Danfoss group. Mr. Cornett is Executive Vice President
and Chief Marketing Officer of Sauer-Danfoss Inc. His tasks, rights

 

§ 1

Tätigkeit und Aufgabenbereich

 

(1)   Herr Cornett beginnt seine Tätigkeit für den Arbeitgeber am 1.
September 2008. Sein Aufgabengebiet umfasst die Leitung sämtlicher Verkaufs- und
Marketingaktivitäten der Sauer-Danfoss Gruppe weltweit. Herr Cornett hat das Amt
eines Executive Vice President und Chief Marketing

 

2

--------------------------------------------------------------------------------


 

and duties arise from this employment contract, the by-laws of Sauer-Danfoss
Inc., the instructions from the President and Chief Executive Officer of
Sauer-Danfoss Inc. and the instructions from the Board of Directors of
Sauer-Danfoss Inc. Mr. Cornett shall report to the President and Chief Executive
Officer of Sauer-Danfoss Inc.

 

 

(2)   The principal place of work of Mr. Cornett is the business of the Employer
in Neumünster, Germany. Mr. Cornett is willing to take business trips inside and
outside Germany, which is a substantial part of the job.

 

 

(3)   Mr. Cornett may serve from time to time as a director and/or member of a
committee of the Employer and/or as a director and/or member of a committee
and/or officer of one or more subsidiaries or related or affiliated companies or
joint ventures of Sauer-Danfoss Inc. Mr. Cornett agrees to fulfill his duties as
such director, member of a committee or officer without additional compensation
other than the compensation provided for in this Agreement.

 

Officer der Sauer-Danfoss Inc. inne. Seine Aufgaben sowie Rechte und Pflichten
ergeben sich aus diesem Anstellungsvertrag, aus der Geschäftsordnung (“By-laws”)
der Sauer-Danfoss Inc., den Weisungen des President und Chief Executive Officer
von Sauer-Danfoss Inc. sowie den Weisungen des Board of Directors der
Sauer-Danfoss Inc. Herr Cornett berichtet an den President und Chief Executive
Officer von Sauer-Danfoss Inc.

 

(2)   Der gewöhnliche Arbeitsort von Herrn Cornett ist der Betrieb des
Arbeitgebers in Neumünster. Herr Cornett erklärt sich bereit, auch Dienstreisen
innerhalb und außerhalb Deutschlands zu unternehmen, die mit der Tätigkeit in
erheblichem Umfang verbunden sind.

 

(3)   Herrn Cornett erklärt sich bereit, bei Bedarf ein Geschäftsführeramt
und/oder ein Amt in einem anderen Organ oder Gremium beim Arbeitgeber zu
übernehmen. Ebenso erklärt sich Herr Cornett bereit, bei Bedarf auch ein Amt als
Geschäftsführer, ein Amt in einem anderen Organ oder Gremium oder ein Amt als
Direktor in einer oder auch mehreren Tochtergesellschaften der Sauer-Danfoss
Inc. oder sonst mit der Sauer- Danfoss Inc. verbundenen

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

(4)   The Employee has the function of an executive employee for the Employer.

 

Unternehmen oder Gemeinschaftsunternehmen, an denen die Sauer-Danfoss Inc.
beteiligt ist, zu übernehmen. Herr Cornett erklärt sich damit einverstanden,
seine Tätigkeit und Pflichten aus einem solchen Amt als Geschäftsführer,
Mitglied eines anderen Organs oder Gremiums oder als Direktor ohne zusätzliche
Vergütung oder Entschädigung über die nach diesem Anstellungsvertrag zu zahlende
Vergütung hinaus zu erfüllen.

 

(4)   Herr Cornett hat beim Arbeitgeber die Funktion eines leitenden
Angestellten inne.

 

 

 

§ 2

Term of Contract

 

The employment contract is continue for an indefinite term. It can be terminated
pursuant to § 11 of this Contract.

 

§ 2

Vertragsdauer

 

Der Arbeitsvertrag wird auf unbestimmte Zeit abgeschlossen. Er ist nach Maßgabe
von § 11 dieses Vertrages kündbar.

 

 

 

§ 3

Working Hours

 

Mr. Cornett undertakes to devote his entire working capacity to the interests of
the Employer and, if necessary, to work beyond the regular working hours of the
company. This shall include working on Saturdays, Sundays and public holidays
and apply to business trips as well.

 

§ 3

Arbeitszeit

 

 Herr Cornett ist verpflichtet, seine ganze Arbeitskraft im Interesse des
Arbeitgebers einzusetzen und, soweit erforderlich, auch über die regelmäßige
betriebsübliche Arbeitszeit hinaus zu arbeiten. Dies schließt auch Arbeit an
Samstagen, Sonntagen und Feiertagen ein und gilt auch für Geschäftsreisen.

 

4

--------------------------------------------------------------------------------


 

§ 4

Remuneration

 

(1)   Mr. Cornett shall receive an annual fixed salary of EUR 280,000.00 gross,
payable in 12 equal installments at the end of each month. It shall be paid in
accordance with applicable statutory tax and social insurance provisions to an
account stipulated by Mr. Cornett. The annual salary shall be reviewed each
calendar year and adjusted as necessary. Mr. Cornett does not have an automatic
entitlement to an increase in his annual fixed salary.

 

(2)   In addition to the fixed salary in accordance with the above § 4
(1) Mr. Cornett shall be eligible to earn an annual incentive under the
prevailing Sauer-Danfoss Inc. Omnibus Incentive Plan (“Incentive Plan”). The
payment of an annual incentive is subject to certain performance- or
profit-related goals being achieved. Such goals shall be based on the prevailing
conditions of the Incentive Plan. The payment of an annual incentive is
definitely subject to the employment relationship still existing at the end of
the fiscal year for which the annual incentive is to be paid. The Incentive Plan
can be amended or terminated in its entirety with effect for the future provided
there is an objective reason therefor.

 

§ 4

Vergütung

 

(1)   Herr Cornett erhält ein Jahresfestgehalt in Höhe von EUR 280.000,00
brutto, zahlbar in 12 gleichen Raten, jeweils zum Monatsende. Die Auszahlung
erfolgt bargeldlos unter Berücksichtigung der steuerlichen und
sozialversicherungsrechtlichen Vorgaben auf ein von Herrn Cornett anzugebendes
Konto. Das Jahresfestgehalt wird kalenderjährlich auf seine Angemessenheit hin
überprüft und bei Bedarf angepasst. Ein Anspruch von Herrn Cornett auf eine
Anhebung des Jahresfestgehalts besteht nicht.

 

(2)   Zusätzlich zu dem Festgehalt nach vorstehendem § 4 Abs. 1 kann Herr
Cornett einen jährlichen Bonus nach Maßgabe des jeweils gültigen Sauer-Danfoss
Inc. Omnibus Incentive Plan (“Incentive Plan”) erhalten. Die Zahlung eines
Jahresbonus setzt die Erreichung bestimmter leistungs- und/oder
erfolgsabhängiger Ziele voraus, welche sich nach den jeweils gültigen
Bedingungen des Incentive Plan richten. Die Zahlung eines Jahresbonus setzt in
jedem Fall voraus, dass das Anstellungsverhältnis am Ende des Geschäftsjahres,
für das der Jahresbonus gezahlt wird, noch besteht. Der Incentive Plan kann mit

 

5

--------------------------------------------------------------------------------


 

The following are considered to be objective reasons for an amendment or
termination: economic reasons on a company or group level or a basic change to
the remuneration system for Sauer-Danfoss group executive officers.

 

(3)   Mr. Cornett is entitled to participate in the additional benefits
generally granted to all executive employees of the Sauer-Danfoss group, in
particular the long-term incentive plan for executive employees of the
Sauer-Danfoss group under the prevailing Sauer-Danfoss Inc. Omnibus Incentive
Plan, in accordance with the prevailing provisions and conditions of such
benefits. The Employer is entitled to adjust these benefits with effect in the
future or to revoke them completely provided there are objective reasons
therefore. Objective reasons for amending or revoking may be economic reasons on
a company or group level, reasons associated with Mr. Cornett’s conduct or poor
performance of Mr. Cornett, a basic change to the remuneration system for
executive employees of Sauer-Danfoss group, exit of the Employer from the
Sauer-Danfoss group or changes to the work or activity of Mr. Cornett.

 

 

 

Wirkung für die Zukunft geändert oder auch vollständig widerrufen werden, soweit
hierfür ein sachlicher Grund gegeben ist. Als sachlicher Grund für eine Änderung
oder einen Widerruf kommen wirtschaftliche Gründe auf Unternehmens- oder
Konzernebene oder eine grundlegende Änderung des Vergütungssystems für Executive
Officers der Sauer-Danfoss Gruppe in Betracht.

 

(3)   Herr Cornett ist berechtigt, an den allgemein für alle leitenden
Angestellten der Sauer-Danfoss Gruppe gewährten zusätzlichen Leistungen,
insbesondere an dem long-term incentive plan für leitende Angestellte nach dem
Sauer-Danfoss Inc. Omnibus Incentive Plan, nach Maßgabe der jeweils gültigen
Regelungen und Bedingungen für die jeweiligen Leistungen teilzunehmen. Der
Arbeitgeber behält sich vor, diese Leistungen mit Wirkung für die Zukunft zu
ändern oder auch vollständig zu widerrufen, soweit hierfür ein sachlicher Grund
gegeben ist. Als sachlicher Grund für eine Änderung oder einen Widerruf kommen
wirtschaftliche Gründe auf Unternehmens- oder Konzernebene, Gründe im Verhalten
von Herrn Cornett, mangelnde Leistungen von Herrn Cornett, die grundlegende
Änderung des Vergütungssystems für leitende Angestellte der Sauer-Danfoss

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

(4)   The fixed salary specified under (1) shall cover all work performed by
Mr. Cornett including any work performed outside the regular company working
hours (overtime), time spent traveling and any work on Saturdays, Sundays and
public holidays.

 

Gruppe, das Ausscheiden des Arbeitgebers aus dem Konzernverbund oder
Veränderungen des Aufgaben- oder Tätigkeitsgebiets von Herrn Cornett in
Betracht.

 

(4)   Mit dem Festgehalt gemäß vorstehendem Abs. 1 sind alle Leistungen von
Herrn Cornett, einschließlich Tätigkeiten außerhalb der regelmäßigen
betriebsüblichen Arbeitszeit (Überstunden) sowie Reisezeiten und die Arbeit an
Samstagen, Sonn- und Feiertagen abgegolten.

 

 

 

§ 5

Company Car

 

The Employer shall provide Mr. Cornett with a company car in accordance with the
applicable company car regulations. The Employer shall bear the operating,
service and maintenance costs. Mr. Cornett may also use the company car for
private purposes free of charge. Any tax incurred on the non-cash benefit for
private use shall be borne by Mr. Cornett. When the employment relationship ends
Mr. Cornett shall return the company car, vehicle documents and accessories
without undue delay to the Employer. Mr. Cornett shall not have any right of
retention with regard to the company car.

 

§ 5

Dienstwagen

 

Zur Erfüllung seiner Aufgaben wird Herrn Cornett vom Arbeitgeber ein Dienstwagen
nach Maßgabe der jeweils gültigen Firmenwagenrichtlinie zur Verfügung gestellt.
Betriebs-, Unterhalts- und Wartungskosten trägt der Arbeitgeber. Herr Cornett
ist berechtigt, den Dienstwagen auch zu privaten Zwecken kostenlos zu nutzen.
Alle mit der privaten Nutzung anfallenden Steuern trägt Herr Cornett. Bei
Beendigung des Arbeitsverhältnisses hat Herr Cornett den Dienstwagen
unverzüglich nebst Fahrzeugpapieren und Zubehör an den Arbeitgeber
zurückzugeben. Ein Zurückbehaltungsrecht an dem Dienstwagen steht Herrn Cornett
nicht zu.

 

7

--------------------------------------------------------------------------------

 

§ 6

Absence from Work / Sick pay

 

 

(1)   Mr. Cornett shall inform the Employer of any inability to work or
extension of an inability to work and the expected length of absence
irrespective of the reason, i.e. on the first day of the inability to work
before the working day begins, and at the same time to inform the Employer of
any urgent work.

 

(2)   In the event of illness, Mr. Cornett shall submit a medical certificate
stating that he is unable to work and probable length of absence at the latest
by the third day of the illness. If the inability to work lasts longer than
stated on the medical certificate Mr. Cornett shall inform the Employer and
provide a further medical certificate without undue delay. This requirement to
provide a medical certificate also applies when such continued salary payments
come to an end.

 

(3)   The statutory provisions of the Act on Continued Payment of Remuneration
(Entgeltfortzahlungsgesetz) apply to the continued payment of remunera-tion in
the event of inability to work as a result of illness. In as far as the
inability to work lasts for more than the statutory period for which remunera-
tion is continued the Employer shall

 

§ 6

Arbeitsverhinderung /

Entgeltfortzahlung bei Krankheit

 

(1)   Herr Cornett ist verpflichtet, jede Arbeitsverhinderung oder Verlängerung
einer Arbeitsverhinderung und ihre voraussichtliche Dauer unabhängig von ihrem
Grund unverzüglich, d. h. am ersten Tag der Arbeitsverhinderung vor
Arbeitsbeginn, anzuzeigen, und dabei gleichzeitig auf etwaige dringliche
Arbeiten hinzuweisen.

 

(2)   Bei einer Erkrankung ist Herr Cornett verpflichtet, spätestens am dritten
Arbeitstag der Erkrankung eine ärztliche Bescheinigung über die
Arbeitsunfähigkeit sowie deren voraussichtliche Dauer vorzulegen. Dauert die
Arbeitsunfähigkeit länger als in der Bescheinigung angegeben, so hat Herr
Cornett dies unverzüglich anzuzeigen und eine Anschlussbescheinigung vorzulegen.
Diese Pflicht besteht auch im Anschluss an die Beendigung einer etwaigen
Entgeltfortzahlung.

 

(3)      Für die Entgeltfortzahlung bei Arbeitsunfähigkeit infolge Krankheit
gelten die gesetzlichen Bestimmungen nach dem Entgeltfortzahlungsgesetz. Sofern
die Arbeitsunfähigkeit über den gesetzlichen

 

8

--------------------------------------------------------------------------------


 

pay Mr. Cornett a discretionary payment constituting the difference between the
net salary in accordance with § 4(1) of this contract received before the
inability to work commenced and the sickness benefit drawn by Mr. Cornett with
effect from this date for a period of no more than 24 weeks, and not beyond the
date of the end of the employment relationship. If Mr. Cornett has private
health insurance the Employer shall pay the difference between the net salary in
accordance with § 4 (1) of this contract drawn before the inability to work
commenced and the sickness allowance provided by the insurance company, but no
more than the difference to the amount which Mr. Cornett would receive from the
statutory health insurance scheme as sickness benefit if he were insured with a
statutory health insurance scheme.

 

(4)   If Mr. Cornett has a statutory right to demand compensation from a third
party who caused his incapacity to work, this right shall pass to the Employer
to the extent that the Employer pays Mr. Cornett a salary and any employer
contributions due thereon to the statutory social insurance scheme. Mr. Cornett
shall provide the Employer without undue delay with whatever information is
necessary to assert such claims and shall cooperate in asserting and enforcing
them.

 

Entgeltfortzahlungszeitraum hinaus andauert, zahlt der Arbeitgeber Herrn Cornett
freiwillig ab diesem Zeitpunkt für die Dauer von längstens 24 Wochen, jedoch
nicht über den Zeitpunkt der Beendigung des Arbeitsverhältnisses hinaus, die
Differenz zwischen dem vor Beginn der Arbeitsunfähigkeit erzielten Nettogehalt
nach § 4 Abs. 1 dieses Vertrages und dem von Herrn Cornett bezogenen
Krankengeld. Ist Herr Cornett privat krankenversichert, zahlt der Arbeitgeber
die Differenz zwischen dem vor Beginn der Arbeitsunfähigkeit erzielten
Nettogehalt nach § 4 Abs. 1 dieses Vertrages und dem versicherten
Krankentagegeld, höchstens jedoch die Differenz zu dem Betrag, den Herr Cornett
als Krankengeld aus der gesetzlichen Krankenversicherung erhalten würde, wenn er
gesetzlich krankenversichert wäre.

 

 

 

 

 

(4)   Kann Herr Cornett aufgrund gesetzlicher Vorschriften von einem Dritten
Ersatz des Schadens verlangen, der ihm durch die Arbeitsunfähigkeit entstanden
ist, so geht dieser Anspruch insoweit auf den Arbeitgeber über, als dieser Herrn
Cornett Gehalt gewährt und darauf entfallende vom

 

9

--------------------------------------------------------------------------------


 

 

 

Arbeitgeber zu tragende Beiträge zur gesetzlichen Sozialversicherung abgeführt
hat. Herr Cornett ist verpflichtet, dem Arbeitgeber die zur Erhebung der
Ansprüche erforderlichen Auskünfte unverzüglich zu erteilen und an der
Geltendmachung und Durchsetzung mitzuwirken.

 

 

 

§ 7

Leave

 

(1)   Mr. Cornett shall have 30 days of leave per calendar
year.

 

(2)   In the event that the employment relationship begins or ends during the
course of a calendar year, the Employee shall be entitled to leave for each full
month on a pro rata basis to the extent that this exceeds the statutory
minimum.

 

(3)   The timing of the leave shall be determined taking into account the
business interests of the Employer in consultation with the Employee’s direct
superior.

 

§ 7

Urlaub

 

(1)   Herr Cornett erhält kalenderjährlich 30 Arbeitstage Erholungsurlaub.

 

(2)   Bei Beginn und/oder Ende des Arbeitsverhältnisses im laufenden
Kalenderjahr erhält der Arbeitnehmer für jeden vollen Monat anteilig Urlaub,
soweit der Urlaub den gesetzlichen Mindesturlaub übersteigt.

 

 

(3)   Die zeitliche Festlegung des Urlaubs hat unter Berücksichtigung der
geschäftlichen Belange des Arbeitgebers im Einvernehmen mit dem nächsten
Vorgesetzten zu erfolgen.

 

 

 

§ 8

Confidentiality / Business Documents

 

 

(1)   The Employee shall observe confiden-tiality regarding all confidential
matters,

 

§ 8

Verschwiegenheitspflicht /

Geschäftsunterlagen

 

(1)   Der Arbeitnehmer verpflichtet sich, über alle vertraulichen

 

10

--------------------------------------------------------------------------------


 

operating and business secrets and procedures which become known to him during
his employment; this shall apply to the period of the employment relationship
and the period thereafter. The confidentiality obligation shall also include the
remuneration agreed upon in this contract, operating and business secrets of
companies affiliated with the Employer and customers of the Employer or of its
affiliates.

 

(2)   The Employee shall not disclose documentation, documents, files
(irrespective of the medium on which they are saved) or items of any type
whatsoever to third parties any more than is necessary to fulfill the duties set
out in the employment contract. Any business documents concerning the Employer
and its interests are the property of the Employer irrespective of the
addressee; this also applies to any other business items.

 

(3)   On request, but no later than the end of the employment relationship, the
Employee shall return all items, documentation, documents and files
(irrespective of the medium on which they are saved) and all copies thereof to
the Employer’s registered office. The Employee shall return any items,
documentation,

 

Angelegenheiten, Betriebs- und Geschäftsgeheimnisse sowie Vorgänge, die ihm im
Rahmen seiner Tätigkeit zur Kenntnis gelangen, während und auch nach dem
Ausscheiden aus dem Arbeitsverhältnis Stillschweigen zu wahren. Die
Verschwiegenheitspflicht erstreckt sich auch auf die in diesem Vertrag
vereinbarte Vergütung sowie Betriebs- und Geschäftsgeheimnisse der mit dem
Arbeitgeber verbundenen Unternehmen sowie von Kunden des Arbeitgebers oder mit
dem Arbeitgeber verbundener Unternehmen.

 

(2)   Es ist dem Arbeitnehmer untersagt, Unterlagen, Dokumente, Dateien (gleich
welchen Speichermediums) oder Gegenstände jeglicher Art Dritten zur Verfügung zu
stellen oder zugänglich zu machen, soweit dies nicht zur Erfüllung der
arbeitsvertraglichen Aufgaben erforderlich ist. Alle den Arbeitgeber und seine
Interessen berührenden Geschäftsunterlagen sind ohne Rücksicht auf den
Adressaten ebenso wie alle sonstigen Geschäftsstücke Eigentum des Arbeitgebers.

 

(3)   Der Arbeitnehmer wird auf Verlangen sofort, spätestens aber bei Beendigung
des Arbeitsverhältnisse sämtliche im Eigentum des Arbeitgebers stehenden
Gegenstände, Unterlagen, Dokumente

 

11

--------------------------------------------------------------------------------


 

documents and files (irrespective of the medium on which they are saved) and any
copies thereof which he has received from the Employer’s customers to the
respective customers immediately on request, but no later than the end of the
employment relationship. The Employee shall provide the Employer with a list of
all passwords, write-protect codes, access codes and similar which he has used
in connection with his employment relationship immediately on request, but no
later than the day on which the employment relationship comes to an end. The
Employee shall have no retention rights irrespective of legal grounds.

 

(4)   On request, but no later than at the end of the employment relationship,
the Employee shall delete any data or information saved on private electronic
data carriers concerning matters of the Employer or any affiliated companies
once he has returned these to the Employer in accordance with (3).

 

und Dateien (gleich welchen Speichermediums) sowie sämtliche Vervielfältigungen
hiervon am Sitz des Arbeitgebers herausgeben. Soweit dem Arbeitnehmer von Kunden
des Arbeitgebers Gegenstände, Unterlagen, Dokumente oder Dateien (gleich welchen
Speichermediums) überlassen wurden, sind diese auf Verlangen sofort, spätestens
aber bei Beendigung des Arbeitsverhältnisses, an den jeweiligen Kunden
herauszugeben. Der Arbeitnehmer wird dem Arbeitgeber auf Verlangen sofort,
spätestens aber am Tag der Beendigung des Arbeitsverhältnisses eine Aufstellung
aller von ihm im Zusammenhang mit seinem Arbeitsverhältnis benutzten Passwörter,
Schreibschutzcodes, Zugangscodes, u. ä. übergeben. Zurückbehaltungsrechte des
Arbeitnehmers, gleich aus welchem Rechtsgrund, sind ausgeschlossen.

 

(4)   Der Arbeitnehmer wird auf Verlangen sofort, spätestens aber bei Beendigung
des Arbeitsverhältnisses, sämtliche die Angelegenheiten des Arbeitgebers
betreffenden Daten und Informationen, die auf privaten elektronischen
Datenträgern gespeichert sind, nachdem er diese gemäß vorstehendem Abs. (3) an
den Arbeitgeber herausgegeben hat, löschen.

 

12

--------------------------------------------------------------------------------


 

§ 9

Work Results / Copyright

 

(1)   Protectable inventions, know-how, software programs, production and
organizational procedures and improvements thereto and any other results of work
together with any realization rights (hereinafter: Results of Work) arising from
the Employee’s work for the Employer are the property of the Employer.

 

(2)   On conclusion of this contract the Employee shall transfer to the Employer
all use and realization rights in copyrights and related property rights which
inure to him in connection with this employment relationship exclusively and
without restriction in content, time or territory. Rights in Results in Work
shall be covered by the remuneration set out in § 4 (1); this shall also apply
after this employment relationship has ended. In addition the statutory
provisions regarding employee inventions and the implementation provisions and
guidelines associated therewith shall apply accordingly.

 

§ 9

Arbeitsergebnisse / Urheberrechte

 

(1)   Schutzrechtsfähige Erfindungen, Know-how, Softwareprogramme, Herstellungs-
und Organisationsverfahren und deren Verbesserungen sowie alle sonstigen
Arbeitsergebnisse mit sämtlichen daraus folgenden Verwertungsrechten
(nachfolgend insgesamt: Arbeitsergebnisse) aus der Tätigkeit des Arbeitsnehmers
für den Arbeitgeber stehen im Eigentum des Arbeitgebers.

 

(2)   Der Arbeitnehmer überträgt dem Arbeitgeber mit Abschluss dieses Vertrages
sämtliche ihm im Rahmen des Arbeitsverhältnisses erwachsenden Nutzungs- und
Verwertungsrechte an Urheberrechten und verwandten Schutzrechten ausschließlich
und ohne inhaltliche zeitliche oder räumliche Beschränkung. Die Rechte an
Arbeitsergebnissen sind durch die in § 4 Abs. 1 vereinbarte Vergütung abgegolten
und zwar auch für die Zeit nach Beendigung des Arbeitsverhältnisses. Im Übrigen
gelten die Vorschriften über Arbeitnehmererfindungen und die hierzu ergangenen
Durchführungsvorschriften und Richtlinien.

 

13

--------------------------------------------------------------------------------


 

§ 10

Secondary Activities

 

Any additional paid or unpaid work may only be assumed by the Employee after
obtaining prior written consent from the Employer. This shall not apply to
charitable, religious and political activities which do not impair his
activities under this contract. In this respect the Employee only has a duty to
give prior notification.

 

§ 10

Nebentätigkeiten

 

Eine entgeltliche oder unentgeltliche Nebentätigkeit darf der Arbeitnehmer nur
nach vorheriger schriftlicher Zustimmung des Arbeitgebers übernehmen.
Ausgenommen hiervon sind karitative, konfessionelle und politische Tätigkeiten,
die die Tätigkeit nach Maßgabe dieses Vertrages nicht beeinträchtigen. Insoweit
besteht nur eine Pflicht des Arbeitnehmers zur vorherigen Anzeige.

 

 

 

§ 11

End of Contract / Termination

 

(1)   The employment relationship may be terminated by either party observing a
notice period of seven months to the end of the month (ordinary termination).

 

(2)   The right to terminate the employment contract for good cause by either
party shall remain unaffected.

 

(3)   Termination must be in writing. Notice of termination which is not in
writing is legally invalid.

 

 

(4)   The employment relationship shall end automatically at the end of the
month in which the Employee reaches the regular retirement age provided for
under the state pension scheme; notice

 

§ 11

Vertragsbeendigung/Kündigung

 

(1)   Das Arbeitsverhältnis kann beiderseits unter Einhaltung einer
Kündigungsfrist von sieben Monaten zum Monatsende ordentlich gekündigt werden.

 

(2)   Das Recht zur fristlosen Kündigung des Arbeitsvertrages aus wichtigem
Grund bleibt beiderseits unberührt.

 

(3)   Jede Kündigung bedarf der Schriftform. Eine ohne Beachtung der Schriftform
ausgesprochene Kündigung ist rechtsunwirksam.

 

(4)   Das Arbeitsverhältnis endet, ohne dass es einer Kündigung bedarf, mit
Ablauf des Monats, in dem der Arbeitnehmer die Regelaltersgrenze in der
gesetzlichen Rentenversicherung

 

14

--------------------------------------------------------------------------------


 

of termination is not necessary. If Mr. Cornett becomes partly or fully unable
to work the employment relationship shall end without termination being
necessary at the end of the month in which notice from the competent pen-sion
insurance scheme on the granting of a pension on the grounds of inability to
work (Erwerbsminderung) takes effect. The employment relationship may be
terminated by either party beforehand in accordance with the above provisions
(ordinary termination). The same shall apply if the Employee draws a pension
before he reaches the statutory pension age on the grounds of age, after
pre-retirement part-time work, or if he draws a pension on the grounds of full
invalidity.

 

erreicht. Das Arbeitsverhältnis endet ferner, ohne dass es einer Kündigung
bedarf, im Falle teilweiser oder voller Erwerbsminderung von Herrn Cornett; das
Arbeitsverhältnis endet in diesem Fall mit Ablauf des Monats, in dem der
Bescheid des zuständigen Rentenversicherungsträgers über die Gewährung einer
Rente wegen Erwerbsminderung wirksam wird. Vorher kann das Arbeitsverhältnis
nach Maßgabe vorstehender Bestimmungen beiderseits ordentlich gekündigt werden.
Entsprechendes gilt, wenn der Arbeitnehmer vor Vollendung des Regelrentenalters
Rente wegen Alters, nach Altersteilzeit oder Rente wegen vollständiger
Erwerbsminderung in Anspruch nimmt.

 

 

 

§ 12

Release from Duty to Work

 

(1)   The Employer is entitled to release the Employee revocably or irrevocably
on full pay from his contractual duty to work when the employment relationship
is terminated, in particular after notice has been issued, irrespective of who
issues such notice, if there are objective reasons therefor. Objective reason
for releasing the Employee from work duties shall be impairment of company
interests, in particular gross breach of contract by the Employee which
jeopardizes the basis of trust,

 

§ 12

Freistellung von der Arbeitspflicht

 

(1)   Der Arbeitgeber ist berechtigt, den Arbeitnehmer im Zusammenhang mit einer
Beendigung des Arbeitsverhältnisses, insbesondere nach einer Kündigung, gleich
von welcher Seite sie erfolgt, bei Vorliegen eines sachlichen Grundes unter
Fortzahlung seiner Bezüge unwiderruflich oder widerruflich von der Verpflichtung
zur Erbringung der Arbeitsleistung freizustellen. Ein sachlicher Grund für die
Freistellung liegt vor, wenn sie im betrieblichen

 

15

--------------------------------------------------------------------------------


 

suspicion of having betrayed operating or business secrets, competitive activity
or if there is no further need to employ him on operational grounds.

 

(2)   Initially release from the obligation to carry out work duties shall be
irrevocable for the duration of any untaken leave or time-off-in-lieu
entitlement. If the period for which the Employee has been released from his
work duties exceeds any remaining leave entitlement, release shall be revocable
for the remaining period.

 

(3)   The Employee may only carry out gainful secondary employment during the
period in which he is released from his work duties subject to prior notice to
and consent from the Employer. The competition prohibition for the term of the
contract continues to apply.

 

Interesse, insbesondere bei einem groben Vertragsverstoß des Arbeitnehmers, der
die Vertrauensgrundlage beeinträchtigt, bei Verdacht des Verrats von Betriebs-
oder Geschäftsgeheimnissen, bei Konkurrenztätigkeit oder bei aus
betriebsbedingten Gründen fehlendem Beschäftigungsbedürfnis, notwendig ist.

 

(2)   Die Freistellung erfolgt zunächst unwiderruflich für die Dauer noch
offener Urlaubsansprüche oder Freizeitausgleichsansprüche, die damit erledigt
sind. Übersteigt die Freistellungszeit die Resturlaubsdauer, so bleibt die
Freistellung widerruflich aufrecht erhalten.

 

(3)   Andere Erwerbstätigkeiten des Arbeitnehmers dürfen auch während der
Freistellung nur nach vorheriger Anzeige und Genehmigung des Arbeitgebers
ausgeübt werden. Das Wettbewerbsverbot während der Vertragsdauer bleibt aufrecht
erhalten.

 

 

 

§ 13

Severance Payment at the End of the

Employment Relationship

 

(1)   If the Employer terminates the employment relationship for one of the
reasons set out in Appendix 1 to this Contract and if Mr. Cornett does not file
any claim by the expiry of the

 

§ 13

Abfindung bei Beendigung des

Arbeitsverhältnisses

 

(1)   Kündigt der Arbeitgeber das Arbeitsverhältnis aus einem der in Anlage 1 zu
diesem Vertrag genannten Gründe und erhebt Herr Cornett bis zum Ablauf der
Klagefrist keine Klage

 

16

--------------------------------------------------------------------------------


 

deadline by which a claim must be filed to ascertain that the employment
relationship has not been dissolved, Mr. Cornett is entitled to a severance
payment in accordance with and subject to the conditions and provisions set out
in Appendix 1. This also applies if Mr. Cornett terminates the employment
relationship for Good Reason. Mr. Cornett is entitled to severance provided that
he has concluded a “Release Agreement” in accordance with the standard release
agreement of the Employer prevailing at the time of the end of the employment
relationship which provides a comprehensive settlement of all mutual financial
claims. The severance payment shall be due for payment at the end of the
employment relationship but not before the expiry of the deadline for filing a
claim to ascertain the invalidity of the termination.

 

(2)   If Mr. Cornett receives a severance payment or compensation payment for
the loss of his workplace on another legal basis, in particular due to a social
plan, a works agreement, a collective bargaining provision, or due to statute
(in particular, §§ 9, 10 Unfair Dismissal Act) the severance payment shall be
set off against any severance entitlements to which the Employee may be entitled
in accordance with this Contract.

 

auf Feststellung, dass das Arbeitsverhältnis durch die Kündigung nicht aufgelöst
ist, hat Herr Cornett nach Maßgabe und unter den Voraussetzungen der in Anlage 1
getroffenen Regelungen Anspruch auf eine Abfindung. Gleiches gilt, wenn Herr
Cornett das Arbeitsverhältnis berechtigterweise aus wichtigem Grund (“Good
Reason”) kündigt. Der Anspruch auf Abfindung setzt voraus, dass Herr Cornett
einen Abwicklungsvertrag (“Release Agreement”) entsprechend dem zum
Beendigungszeitpunkt gültigen Standard-Abwicklungsvertrag des Arbeitgebers
abschließt, der eine umfassende Erledigung sämtlicher gegenseitiger finanzieller
Ansprüche vorsieht. Die Abfindung wird mit der Beendigung des
Arbeitsverhältnisses zur Zahlung fällig, nicht jedoch vor Ablauf der Klagefrist
für eine auf Feststellung der Unwirksamkeit der Kündigung gerichtete Klage.

 

(2)   Erhält Herr Cornett aufgrund einer anderen Rechtsgrundlage, insbesondere
aufgrund eines Sozialplans, aufgrund einer Betriebsvereinbarung, aufgrund einer
tarifvertraglichen Regelung oder aufgrund gesetzlicher Vorgaben (insbesondere §§
9, 10 Kündigungsschutzgesetz) eine Abfindung oder Entschädigung als Ausgleich
für den Verlust seines Arbeitsplatzes, so ist diese Abfindung

 

17

--------------------------------------------------------------------------------


 

 

(3)   The severance regulation attached to this Contract as Appendix 1 is an
important component of the Employment Contract between the parties.

 

auf einen Herrn Cornett nach diesem Vertrag zustehenden Abfindungsanspruch
anzurechnen.

 

(3)   Die als Anlage 1 diesem Vertag beigefügte Abfindungsregelung ist
wesentlicher Bestandteil des Anstellungsvertrages zwischen den Parteien.

 

 

 

§ 14

Prohibition on Competition during the

Term of the Contract

 

Mr. Cornett may not engage in any activity which competes with that of the
Employer or companies related or affiliated with the Employer during the term of
this employment contract. In particular Mr. Cornett shall not engage in any
employed or freelance activity or in any other capacity for a company which
competes directly or indirectly with the Employer or companies related or
affiliated with the Employer. Likewise, the Employee is prohibited from
establishing, acquiring or participating directly or indirectly in a competing
company of this type during the term of the contract. The acquisition of shares
in listed companies is not regarded as a participation within the aforementioned
meaning provided no more than 2 % of the shares are held.

 

§ 14

Wettbewerbsverbot während der

Vertragsdauer

 

Während der Dauer dieses Arbeitsvertrages hat Herr Cornett jeglichen Wettbewerb
gegenüber dem Arbeitgeber oder gegenüber mit dem Arbeitgeber verbundenen
Unternehmen zu unterlassen. Insbesondere darf er nicht in selbständiger,
unselbständiger oder sonstiger Weise für ein Unternehmen tätig werden, welches
mit dem Arbeitgeber oder einem mit dem Arbeitgeber verbundenen Unternehmen in
direktem oder indirektem Wettbewerb steht. Ebenso ist es dem Arbeitnehmer
untersagt, während der Vertragsdauer ein Konkurrenzunternehmen zu errichten, zu
erwerben oder sich hieran unmittelbar oder mittelbar zu beteiligen. Der Erwerb
von Aktien börsennotierter Unternehmen gilt nicht als Beteiligung im
vorstehenden Sinne, soweit nicht mehr als 2 % der Aktien gehalten werden.

 

18

--------------------------------------------------------------------------------

 

§ 15

Post-contractual Prohibition on

Competition

 

For a period of 18 months after termination of the employment contract
Mr. Cornett may not become active, either on his own account or as an employee
or in any other manner, for a company which competes, directly or indirectly,
with the Employer or a company related or affiliated with it. In the same way
Mr. Cornett may not during this prohibition either establish, acquire or
participate directly or indirectly in such company. The acquisition of shares in
listed companies is not regarded as a participation within the aforementioned
meaning provided no more than 2 % of the shares are held. The prohibition on
competition shall also apply to companies related or affiliated with the
Employer.

 

§ 15

Nachvertragliches

Wettbewerbsverbot

 

Herrn Cornett ist es untersagt, auf die Dauer von 18 Monaten nach Beendigung
dieses Anstellungsvertrages in selbständiger, unselbständiger oder sonstiger
Weise für ein Unternehmen tätig zu werden, welches mit dem Arbeitgeber im
direkten oder indirekten Wettbewerb steht oder mit einem Wettbewerbsunternehmen
verbunden ist. In gleicher Weise ist es Herrn Cornett untersagt, während der
Dauer dieses Verbots ein solches Unternehmen zu errichten, zu erwerben oder sich
hieran unmittelbar oder mittelbar beteiligen. Der Erwerb von Aktien
börsennotierter Unternehmen gilt nicht als Beteiligung im vorstehenden Sinne,
soweit nicht mehr als 2 % der Aktien gehalten werden. Das Wettbewerbsverbot gilt
auch zugunsten der mit dem Arbeitgeber verbundenen Unternehmen.

 

 

 

§ 16

Prohibition on Solicitation

 

During the employment relationship and for a period of 18 months after
termination of the employment relationship Mr. Cornett may not actively solicit,
itself or via a third party, directly or indirectly, in favour of a third party
an employee of the Employer or of a company associated with the Employer or
cause such employee to terminate his/her contractual relationship with the
Employer or with a company associated with the Employer.

 

§ 16

Abwerbeverbot

 

Herr Cornett wird während der Dauer des Arbeitsverhältnisses und für die Dauer
von 18 Monaten nach Beendigung des Arbeitsverhältnisses weder selbst noch durch
andere, weder direkt noch indirekt, einen Mitarbeiter des Arbeitgebers oder
eines mit dem Arbeitgeber verbundenen Unternehmens aktiv zu Gunsten Dritter
abwerben bzw. ihn veranlassen, sein Vertragsverhältnis mit dem Arbeitgeber bzw.
mit einer dem Arbeitgeber verbunden

 

19

--------------------------------------------------------------------------------


 

 

 

Gesellschaft zu beenden.

 

 

 

§ 17

Outlays and Expenses

 

Travel costs and expenses will be reimbursed against receipts in accordance with
the Employer’s guidelines provided that they were necessary in the interest of
the Employer.

 

§ 17

Auslagen und Spesen

 

Fahrtkosten, Reisekosten und Spesen werden, soweit sie im Interesse des
Arbeitgebers erforderlich waren, entsprechend den jeweils gültigen Richtlinien
des Arbeitgebers gegen Nachweis erstattet.

 

 

 

§ 18

Exclusion Periods

 

(1)   Claims arising from the employment relationship shall lapse if they are
not asserted by the Employer or Mr. Cornett in writing within a cut-off period
of three months from when they become due. Whether such claims have been
asserted within the required period shall depend on receipt of the written claim
by the respective recipient. If this exclusion period is not observed the claim
will be forfeited. The exclusion period shall commence on the date on which the
claim arises and the claimant gains knowledge of the circumstances giving rise
to the claim or should have gained knowledge hereof without committing gross
negligence. The exclusion period shall not apply to liability on the grounds of
intent.

 

§ 18

Ausschlussfristen

 

(1)   Ansprüche aus dem Arbeitsverhältnis verfallen, wenn sie nicht innerhalb
einer Ausschlussfrist von drei Monaten seit ihrer Fälligkeit von dem Arbeitgeber
oder Herrn Cornett schriftlich geltend gemacht werden. Maßgeblich ist der Zugang
der schriftlichen Geltendmachung beim jeweiligen Anspruchsgegner. Die Versäumung
der Ausschlussfrist führt zum Verlust des Anspruchs. Die Ausschlussfrist
beginnt, wenn der Anspruch entstanden ist und der Anspruchsteller von den
anspruchsbegründenden Umständen Kenntnis erlangt oder ohne grobe Fahrlässigkeit
erlangen musste. Die Ausschlussfrist gilt nicht bei Haftung wegen Vorsatz.

 

20

--------------------------------------------------------------------------------


 

(2)   If the opposing party rejects the claim in writing or does not state that
it is in agreement with the claim within one month of the claim being asserted
the claim shall lapse if it is not asserted in court within three months of
rejection or expiry of the above-mentioned one-month period.

 

 

(2)   Lehnt die Gegenpartei den Anspruch schriftlich ab oder erklärt sie sich
nicht innerhalb von einem Monat nach Geltendmachung des Anspruchs mit diesem
einverstanden, so verfällt dieser, wenn er nicht innerhalb von drei Monaten nach
der Ablehnung oder nach Ablauf der vorstehenden Monatsfrist gerichtlich geltend
gemacht wird.

 

 

 

§ 19

Consent to Data Collection and Data

Processing

 

Mr. Cornett agrees to his personal data being collected and processed to the
extent that this is required in connection with the employment relationship
(e.g. salary determination, salary statement, leave entitlement, personnel
planning and development). This consent also applies to this data being passed
on to third parties for the purposes of further data processing within the
employment relationship on the Employer’s instructions.

 

§ 19

Einverständniserklärung zur

Datenerhebung und -verarbeitung

 

Herr Cornett ist mit der Erhebung und Verarbeitung der personenbezogenen Daten,
die der Abwicklung des Arbeitsverhältnisses dienen (z.B. Gehaltsfindung,
Gehaltsabrechnung, Urlaubserfassung, Personalplanung und —entwick-lung)
einverstanden. Das Einverständnis erstreckt sich auch darauf, dass diese Daten
Dritten zum Zwecke der Weiterverarbeitung im Rahmen der Abwicklung des
Arbeitsverhältnisses im Auftrag des Arbeitgebers überlassen werden.

 

 

 

§ 20

Recognition of Years of Service

 

If the duration of service is of importance for the accumulation of expectancies
and rights Mr Cornett’s activities for companies

 

§ 20

Anerkennung von Dienstzeiten

 

Soweit die Dauer der Dienstzeit für den Erwerb von Anwartschaften und Rechten
von Bedeutung ist, wird Herrn Cornett die

 

21

--------------------------------------------------------------------------------


 

in the Sauer-Danfoss group from March 1, 1976 to August 31, 2008 shall be taken
into account.

 

Tätigkeit bei Unternehmen der Sauer-Danfoss Gruppe in der Zeit vom 1. März 1976
bis zum 31.08.2008 angerechnet.

 

 

 

§ 21

Choice of Law, Place of Jurisdiction

 

(1)   The employment contract is subject to German law.

 

(2)   Neumünster employment court is competent for all legal disputes arising
from the employment relationship, its termination and settlement.

 

§ 21

Rechtswahl, Gerichtsstand

 

(1)   Der Arbeitsvertrag unterliegt deutschem Recht.

 

(2)   Für Rechtsstreitigkeiten aus dem Arbeitsverhältnis, seiner Beendigung und
Abwicklung ist das Arbeitsgericht Neumünster zuständig.

 

 

 

§ 22

Authoritative Language

 

The agreement has been prepared in German and in English. If there should be any
doubt as to the interpretation of the content the German version shall take
precedence.

 

§ 22

Maßgebliche Sprache

 

Dieser Vertrag ist in einer deutschen und in einer englischen Fassung
aufgesetzt. Im Zweifelsfall hat die deutsche Fassung Vorrang bei der Auslegung
des Vertragsinhalts.

 

 

 

§ 23

Final Provisions, Written Form

Requirement, Severability Clause

 

(1)   The employment relationship shall be subject to the current version of the
Employer’s rules and guidelines as well as this employment contract, in
particular the prevailing “Code of Conduct”.

 

(2)   Amendments and additions to or termination of this contract shall be in

 

§ 23

Schlussbestimmungen,

Schriftformklausel, Salvatorische

Klausel

 

(1)   Ergänzend zu diesem Arbeitsvertrag gelten die jeweils gültigen Regeln und
Richtlinien des Arbeitgebers, insbesondere die jeweils gültigen
Verhaltensrichtlinien (“Code of Conduct”).

 

 

22

--------------------------------------------------------------------------------


 

writing to be valid. This shall also apply to any departure from or waiver of
the written form requirement itself. There are no collateral oral agreements. .

 

(3)   If any provision of this contract should be or become invalid in whole or
in part, or should it transpire that there has been a lacuna, this shall have no
effect on the validity of the remaining provisions. The invalid provision or
lacuna shall be remedied by a suitable provision which — as far as legally
possible — most closely reflect the meaning and purpose of the contract which
the parties wanted or would have wanted had they considered this point.

 

(4)   This contract shall be executed in two originals. By placing their
signature below, both parties confirm that they have received an original copy
of this contract.

 

(2)   Änderungen, Ergänzungen oder eine Aufhebung dieses Vertrages bedürfen zu
ihrer Rechtswirksamkeit der Schriftform. Dies gilt auch für ein Abweichen bzw.
eine Aufhebung des Schriftformerfordernisses selbst. Mündliche Nebenabreden sind
nicht getroffen.

 

(3)   Sollte eine Bestimmung dieses Vertrages ganz oder teilweise unwirksam sein
oder werden oder sollte sich in diesem Vertrag eine Lücke herausstellen, wird
hierdurch die Wirksamkeit des Vertrages im übrigen nicht berührt. Anstelle der
unwirksamen Bestimmung und zur Ausfüllung von Lücken soll eine angemessene
Regelung gelten, die, soweit nur rechtlich möglich, dem am nächsten kommt, was
die Vertragsschließenden nach dem Sinn und Zweck des Vertrages gewollt haben
oder gewollt haben würden, sofern sie diesen Punkt bedacht hätten.

 

(4)   Dieser Vertrag wird in zwei Originalen ausgefertigt. Die Vertragsparteien
bestätigen mit ihrer Unterschrift, jeweils ein Originalexemplar dieses Vertrages
erhalten zu haben.

 

23

--------------------------------------------------------------------------------


 

Neumünster Germany,

 

Neumünster Germany,

..................(December 12, 2008)

 

..................(December 12, 2008)

 

 

 

/s/ Thomas Kittel

 

 

/s/ Akim Heinzer

 

/s/ Hans Cornett

Sauer-Danfoss GmbH & Co. OHG

 

Hans Cornett

 

24

--------------------------------------------------------------------------------

 

APPENDIX 1

 

APPENDIX 1 TO THE EMPLOYMENT CONTRACT

 

between

 

SAUER-DANFOSS GMBH & CO. OHG

 

and

 

HANS CORNETT

 

as of December 12, 2008

 

Preliminary Remark:

 

Sauer-Danfoss GmbH & Co. OHG (hereinafter “Employer”) and Hans Cornett
(hereinafter “Mr Cornett”) concluded an employment contract on December 12, 2008
(hereinafter “Employment Contract”). It was agreed under Section 13 of the
Employment Contract that if Mr Cornett’s employment relationship ends — provided
that he does not file a claim to ascertain that the employment relationship was
not dissolved by the termination — he will receive a severance payment subject
to these preconditions and to the following conditions:

 

1.             Payments in the event of death or disability

 


IN THE EVENT THAT MR CORNETT’S EMPLOYMENT IS TERMINATED BY HIS DEATH OR
DETERMINED DISABILITY, MR CORNETT’S ESTATE OR REPRESENTATIVE OR MR. CORNETT, AS
THE CASE MAY BE, UPON TERMINATION OF THE EMPLOYMENT RELATIONSHIP SHALL BE
ENTITLED TO RECEIVE:  (A)  ANY REMUNERATION UNDER SECTION 4 OF THE EMPLOYMENT
CONTRACT THAT HAS ACCRUED AND IS DUE BUT IS UNPAID AS OF HIS DATE OF TERMINATION
(THE “ACCRUED BENEFITS”); (B)  A LUMP SUM PAYMENT IN CASH EQUAL TO ONE YEAR’S
ANNUAL FIXED SALARY AS IN EFFECT ON THE DATE OF HIS DEATH AS PROVIDED UNDER
SECTION 4(1) OF THE EMPLOYMENT CONTRACT; AND (C) A LUMP SUM PAYMENT IN CASH
EQUAL TO THE PRO-RATA ANNUAL INCENTIVE WHICH IS THE PRODUCT OF THE MR CORNETT’S
ANNUAL INCENTIVE COMPENSATION AWARD (AS DEFINED IN THE INCENTIVE PLAN) THAT HE
WOULD HAVE ACTUALLY RECEIVED HAD HE REMAINED EMPLOYED FOR THE ENTIRE PERFORMANCE
PERIOD, MULTIPLIED BY A FRACTION (THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF
WHOLE MONTHS WORKED BY


 

--------------------------------------------------------------------------------



 


MR CORNETT DURING THE EMPLOYER’S FISCAL YEAR IN WHICH THE DATE OF DEATH OCCURS
AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER 12 (THE “PRO RATA ANNUAL
INCENTIVE”)) — WITH SUCH PRO RATA ANNUAL INCENTIVE BEING PAID TO MR CORNETT’S
ESTATE OR REPRESENTATIVE, AS THE CASE MAY BE, UNDER THE INCENTIVE PLAN AT THE
SAME TIME AS ALL OTHER INCENTIVE COMPENSATION AWARDS ARE PAID TO THE EXECUTIVES
FOR SUCH FISCAL YEAR.


 

2.             Termination Without Cause; For Good Reason.

 

(a)           Severance payments

 

In the event that Mr Cornett’s employment is terminated by the Employer without
Cause (as defined in paragraph (b) immediately below) or by Mr Cornett for Good
Reason (as defined in paragraph (b) immediately below), Mr Cornett shall be
entitled to receive (A) the Accrued Benefits; (B) the Pro Rata Annual Incentive;
(C) a lump sum payment in cash equal to one year’s annual fixed salary as in
effect on the date of his termination as provided under Section 4(1) of the
Employment Contract increased by Mr. Cornett’s Target Annual Incentive
Opportunity (as defined in the Incentive Plan) as in effect on his date of
termination; and (D) executive level career outplacement services provided for
12 months by a mutually agreeable outplacement firm and paid for, as actually
incurred by Mr Cornett, by the Employer.

 

(b)           Definition of “Cause” and “Good Reason”

 

For purposes of 2(a), “Cause” means:  (i) the willful failure of Mr Cornett to
perform his material duties with the Employer or the Sauer-Danfoss group as
provided in the Employment Contract, (ii) the engaging by Mr Cornett in willful
conduct which is demonstrably injurious to the Employer or to the Sauer-Danfoss
group, monetarily or otherwise, (iii) the conviction (treating a nolo contendere
plea as a conviction) of Mr Cornett of any crime or offense constituting a
felony (whether or not any right to appeal has been or may be exercised), or
(iv) a failure by Mr Cornett to comply with any material provision of the
Employment Contract. For purposes of clauses (i) and (ii) of this definition,
action or inaction by Mr Cornett shall not be considered “willful” unless done
or omitted by him (A) intentionally or not in good faith and (B) without
reasonable belief that his action or inaction was in the best interest of the
Employer or the Sauer-Danfoss group, and shall not include failure to act by
reason of total or partial incapacity due to physical or mental illness.

 

--------------------------------------------------------------------------------


 

For purposes of 2(a) “Good Reason” means without Mr Cornett’s written consent: 
(i) a material adverse alteration in the nature or status of the Mr Cornett’s
position, duties, responsibilities or authority which is inconsistent with those
in effect as of the effective date of his Employment Contract; (ii) a material
reduction in the Mr Cornett’s  annual fixed salary as provided under
Section 4(1) of the Employment Contract or level of employee benefits (other
than across-the-board reductions applied similarly to all of the Company’s
senior executives); (iii) failure to pay or provide any of the compensation set
forth in the Employment Contract (except for an across-the-board reduction of
compensation applied similarly to all of the Employer’s senior executives) which
is not cured within 15 days after receipt by the Employer from Mr Cornett of
written notice thereof; (iv) the relocation of Mr Cornett’s principal place of
employment more than 50 miles from its location as of the effective date of his
Employment Contract except for required travel on the Employer’s business; or
(v) a failure by the Employer to comply with any material provision of the
Employment Contract, which failure is not cured (if capable of cure) within 15
days after receipt by the Employer of written notice from Mr Cornett of such
non-compliance by the Employer.

 

3.             Change in Control Severance Provisions

 

Section 4 provides for payment to Mr Cornett if his employment is terminated
with the Employer for certain reasons after a Change of Control (as defined in
Section 4) has already occurred with respect to Sauer-Danfoss, Inc. (the parent
company of Sauer-Danfoss GmbH & Co. OHG).  In other words, payment under
Section 4 is conditional upon two events occurring:  (1) a Change of Control of
Sauer-Danfoss, Inc. pursuant to Section 4(b); AND (2) the termination of
Mr. Cornett’s employment pursuant to Section 4(a) within two years of the Change
of Control.  Mr Cornett acknowledges that in the event he becomes entitled to
the payment specified in Section 4(a), the payment will be in lieu of any other
payments to be made under the terms of this Agreement.

 

4.             Change in Control

 

(a)           Employment Terminations After a Change in Control

 

During the term of the Employment Contract, in the event Mr Cornett’s employment
with the Employer is terminated within two years following a Change

 

--------------------------------------------------------------------------------


 

in Control (as such term is defined in Section 4(b) herein), unless such
termination is (i) by the Employer for Cause (as the term Cause is defined in
Section 2(b) herein), (ii) by reason of death, disability, or retirement, or
(iii) by the Executive without Good Reason (as the term Good Reason is defined
in Section 2(b) herein), then in lieu of all other benefits provided to Mr
Cornett under the provisions of the Employment Contract or this Appendix 1, the
Employer shall pay to Mr Cornett and provide him with the following:

 

(i)            The Accrued Benefits (in full satisfaction for these amounts owed
to Mr Cornett).

 

(ii)           The Pro Rata Annual Incentive (in full satisfaction for these
amounts owed to Mr Cornett).

 

(iii)          A lump sum payment in cash equal the sum of (A) one year’s annual
fixed salary as in effect on the date of his termination as provided under
Section 4(1) of the Employment Contract, PLUS (B) Mr. Cornett’s Target Annual
Incentive Opportunity (as defined in the Incentive Plan) as in effect on his
date of termination.

 

The parties agree that, in the event of the termination of Mr Cornett’s
employment with the Employer under circumstances which entitle Mr Cornett to the
payments set forth in this Section 4(a), such payment and benefits shall be
deemed to constitute liquidated damages payable by the Employer to the Executive
in full satisfaction of the Employer’s obligations hereunder or otherwise, and
the Employer agrees that Mr Cornett shall not be required to mitigate his
damages by seeking other employment or otherwise.

 

(b)           Definition of “Change in Control

 

“Change in Control”  means, and shall be deemed to have occurred upon any of the
following events:

 

(i)            Any person (other than those persons in control of the
Sauer-Danfoss Inc. as of the Effective Date, or other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or a
corporation or other entity owned directly or indirectly by the stockholders of
the

 

--------------------------------------------------------------------------------


 

Company in substantially the same proportions as their ownership of stock of the
Employer) becomes the beneficial owner, directly or indirectly, of securities of
Sauer-Danfoss Inc. representing thirty percent (30%) or more of the combined
voting power of Sauer-Danfoss Inc.’sthen outstanding securities; provided,
however, that a Change in Control shall not result from (a) Danfoss A/S, as
defined below, acquiring securities of the Employer from the Murmann Group, as
such term is defined below, either directly, or indirectly by acquiring voting
control of Danfoss Murmann Holding A/S or its successor; or (b) the Murmann
Group acquiring securities of the Employer from Danfoss A/S either directly, or
indirectly by acquiring voting control of Danfoss Murmann Holding A/S or its
successor; or

 

(ii)           During any period of two (2) consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board of Sauer-Danfoss Inc. (and any new Director, whose
election by Sauer-Danfoss Inc.’s  stockholders was approved by a vote of at
least two-thirds (2/3) of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was so approved), cease for any reason to constitute a majority
thereof; or

 

(iii)          The consummation of: (A) a plan of complete liquidation of
Sauer-Danfoss Inc.r; or (B) the sale or disposition of all or substantially all
of Sauer-Danfoss Inc.’s assets; or (C) a merger, consolidation, or
reorganization of Sauer-Danfoss Inc. with or involving any other corporation,
other than a merger, consolidation, or reorganization that would result in the
voting securities of Sauer-Danfoss Inc.  outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of Sauer-Danfoss Inc. (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.

 

--------------------------------------------------------------------------------


 

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to Mr Cornett, if Mr Cornett is part of a purchasing group which
consummates the Change-in-Control transaction. Mr Cornett shall be deemed “part
of a purchasing group” for purposes of the preceding sentence if Mr Cornett is
an equity participant in the purchasing company or group (except for (i) passive
ownership of less than one percent (1%) of the stock of the purchasing company;
or (ii) ownership of equity participation in the purchasing company or group
which is otherwise not significant as determined prior to the Change in Control
by a majority of the nonemployee continuing Directors).

 

For purposes of (b)(i) of this Section 4, (A) Danfoss A/S shall be deemed to
mean any one or more of  Danfoss A/S, any of its subsidiaries or related or
affiliated companies or joint ventures, or any successor of the foregoing; and
(B) the Murmann Group shall be deemed to mean any one or more of (i) Klaus
Murmann, (ii) any member of his immediate family, (iii) any entity a majority of
the voting interests of which are owned, directly or indirectly, by Klaus
Murmann and/or any member or members of his immediate family, or (iv) trust, a
majority of which is owned by, or a majority of the beneficiaries of which
consist of, directly or indirectly, Klaus Murmann, and/or any member or members
of his immediate family.

 

For the avoidance of doubt, a Change of Control under this Agreement shall only
occur with respect to a Change of Control of Sauer-Danfoss, Inc., the parent
company of Sauer-Danfoss GmbH & Co. OHG.  In no event shall payment under this
Section 4 be due solely with respect to a Change of Control with respect to
Sauer-Danfoss GmbH & Co. OHG alone.  Even if a Change of Control occurs with
respect to Sauer-Danfoss GmbH & Co. OHG, no payment shall be due under this
Section 4 UNLESS Sauer-Danfoss, Inc. has also incurred a Change of Control.

 

(c)           US Excise Tax Payment, If Applicable.

 

In the event that any amount or benefit to be paid or provided under this
Section 4 or any other plan or agreement would be an “Excess Parachute Payment,”
such that an “Excise Tax” is due, the Employer shall provide to Mr. Cornett, in
cash, an additional payment in an amount to cover the full cost of the excise
tax and

 

--------------------------------------------------------------------------------


 

Mr. Cornett’s additional income and employment taxes on this excise tax payment
(and to cover the resulting excise and income and employment taxes resulting
from such payment, and so on).  For this purpose, Mr. Cornett shall be deemed to
be in the highest marginal tax rate bracket.

 

For purposes of the preceding paragraph, the terms “Excise Tax” and “Excess
Parachute Payment” shall have the meanings assigned to such terms in Sections
280G and 4999 of the US Internal Revenue Code of 1986, as amended.

 

5.             Taxes due

 

All taxes due on any severance payments and other payments under this agreement
and any employee contributions to social insurance schemes due shall be borne by
Mr Cornett.

 


6.             RELEASE AGREEMENT


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS APPENDIX 1 OR THE
EMPLOYMENT CONTRACT, MR CORNETT SHALL BE REQUIRED TO EXECUTE THE EMPLOYER’S THEN
CURRENT STANDARD RELEASE AGREEMENT AS A CONDITION TO RECEIVING ANY OF THE
PAYMENTS AND BENEFITS PROVIDED FOR IN THIS APPENDIX TO THE EMPLOYMENT CONTRACT.


 

7.             No entitlement to payments in the event of court disputes

 

Mr. Cornett is not entitled to any payments under the above clauses if he files
action before a court for a judgement stating that termination is invalid or
action for compensation.

 

8.             Payment of Long-Term Incentive Plan Upon Retirement

 

In the event the employment of Mr. Cornett with the Employer is by reason of
Retirement during the performance period for any Long-Term Incentive Award,
Mr. Cornett shall be entitled to receive a prorated payment of the underlying
performance units from such Long-Term Incentive Award.  The prorated payment
shall be determined by the Committee, in its sole discretion, based on the
number of full months of the Mr. Cornett’s employment during the performance
period, in relation to the total number of months in the performance period, and
shall further be adjusted based on the achievement of the pre-established
performance goals set forth in the Long-Term Incentive Award.

 

--------------------------------------------------------------------------------


 

The prorated payment of performance units pursuant to this Section 8 shall be
made at the same time as payments are made to participants who did not terminate
employment during the performance period.

 

For purposes of this Section 8, Retirement means a termination from employment
with the Employer on the normal retirement date on which Mr. Cornett qualifies
for full (i.e., unreduced for early retirement or other actuarial reductions)
retirement benefits under Mr. Cornett’s governing retirement benefit plan, as
identified by the Committee.

 

Neumünster Germany

 

Neumünster Germany

Date December 12, 2008

 

Date December 12, 2008

 

 

 

/s/ Thomas Kittel

 

 

/s/ Akim Heinzer

 

/s/ Hans Cornett

Sauer-Danfoss GmbH & Co. OHG

 

Hans Cornett

 

--------------------------------------------------------------------------------
